Case 2:18-cr-20641-TGB-APP ECF No. 248, PageID.1480 Filed 08/26/21 Page 1 of 4


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No.: 18-CR-20641
v.                                                 Hon. Terrence G. Berg

TORIANO ADAMS,

            Defendant.

________________________________/

         STIPULATION TO MODIFY CONDITIONS OF RELEASE

      NOW COME, the above named parties, by and through their counsel and

stipulate and agree to modify conditions of release to allow Defendant Toriano

Adams to leave home under the terms and conditions, showing as follows:

      Mr. Adams shall have permission to leave his home from 11:00AM -

10:00PM Saturday, August 28, 2021 for the purpose of taking his daughter to East

Lansing Michigan, to Michigan State University, assist her moving into her

dormitory and, take her shopping for last-minute dormitory items, take her to eat

and then drive home. Mr. Adams may make two stops to purchase gasoline. In

addition, the following conditions are imposed:

         a. Mr. Adams shall provide verification that his daughter will reside at
            the dormitory at Michigan State University.

         b. Mr. Adams shall provide receipts from any store at which he and his
            daughter shop.

         c. Mr. Adams shall give prior notification to pretrial services of any
            restaurant at which he and his daughter dine, if the restaurant is
Case 2:18-cr-20641-TGB-APP ECF No. 248, PageID.1481 Filed 08/26/21 Page 2 of 4


             off-campus.

      All other terms and conditions of the Toriano Adams’ release on bond in this

matter shall remain in full force and effect.

IT IS SO STIPULATED

s/Ryan Particka (with consent                   s/ William W. Swor
RYAN PARTICKA                                   WILLIAM W. SWOR (P21215)
Assistant United States Attorney                Attorney for Toriano Adams
211 W. Fort Street                              2450 Guardian Building
Suite 2001                                      500 Griswold Street
Detroit, MI 48226                               Detroit, MI 48226
(313) 226-9100                                  (313) 967-0200
ryan.particka@usdoj.gov                         wwswor@wwnet.net


Dated: August 26, 2021
Case 2:18-cr-20641-TGB-APP ECF No. 248, PageID.1482 Filed 08/26/21 Page 3 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                             Case No.: 18-CR-20641
v.                                                   Hon. Terrence G. Berg

TORIANO ADAMS,

              Defendant.

________________________________/

              ORDER MODIFYING CONDITIONS OF RELEASE

      The above matter having come before the Court upon the stipulation of the

parties, and the Court being fully advised in the premises;

              IT IS HEREBY ORDERED that Defendant Toriano Adams shall

have permission to leave his home from 11:00AM - 10:00PM Saturday, August 28,

2021 for the purpose of taking his daughter to East Lansing Michigan, to Michigan

State University, assist her moving into her dormitory and, take her shopping for

last-minute dormitory items, take her to eat and then drive home. Mr. Adams may

make two stops to purchase gasoline. In addition, the following conditions are

imposed:

           a. Mr. Adams shall provide verification that his daughter will reside at
              the dormitory at Michigan State University.

           b. Mr. Adams shall provide receipts from any store at which he and his
              daughter shop.

           c. Mr. Adams shall give prior notification to pretrial services of any
              restaurant at which he and his daughter dine, if the restaurant is
Case 2:18-cr-20641-TGB-APP ECF No. 248, PageID.1483 Filed 08/26/21 Page 4 of 4



             off-campus.


      IT IS FURTHER ORDERED that all other terms and conditions of the

Defendant’s release in this matter shall remain in full force and effect.



IT IS SO ORDERED.



                                        /s/Terrence G. Berg____________
                                        Hon. Terrence G. Berg
                                        UNITED STATES DISTRICT JUDGE

Dated:       August 26, 2021
